Citation Nr: 0029146	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  95-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, 
Georgia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with private 
hospitalization from December 8 through 14, 1994.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from September 1948 to 
May 1961.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 decision of the Decatur, 
Georgia, Department of Veterans Affairs Medical Center 
(VAMC).


FINDING OF FACT

The appellant was admitted to a private hospital on December 
8, 1994, for non-emergent medical care.


CONCLUSION OF LAW

Payment or reimbursement of unauthorized medical expenses 
incurred in connection private hospitalization from December 
8 through 14, 1994, is not warranted.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v Derwinski, 1 Vet.App. 78 (1990).  Furthermore, 
the undersigned believes that this case has been adequately 
developed for appellate purposes and that a disposition on 
the merits is in order.

Private hospital records dated December 8 through 14, 1994, 
reflect that the appellant was admitted through the emergency 
room for sudden onset of right facial paralysis and inability 
to speak, along with right eye blindness.  On admission, he 
was alert and oriented, in no apparent distress.  There was 
some flaccid paralysis in the right facial area, the tongue 
deviated to the left, and there was no vision in the right 
eye but pupils were equal and reactive to light.  The 
appellant had trouble drinking water.  He drooled and had 
trouble holding water with lips and tongue, but he had no 
difficulty swallowing.  The impression was status post 
cerebrovascular accident, probably of the left 
posterocerebral artery, along with hypertension, 
arteriosclerotic heart disease, and tobacco abuse.  The 
medical plan was to obtain a neurological consultation, start 
the appellant on anti-hypertensive medication, possibly 
obtain an "MRA," and to possibly transfer the appellant to 
a VA facility "when stable."

Report of discharge summary dated December 14, 1994, reflects 
that the admitting diagnosis was cerebrovascular accident.  
The discharge diagnoses were listed as: Cerebrovascular 
accident, carotid and arterial occlusion, aphasia and right 
facial hemiplegia, hypertension, arteriosclerotic 
cardiovascular disease, chronic obstructive pulmonary 
disease, and tobacco abuse.  The hospital course involved 
initiating anti-hypertensive medication, conducting an MRI 
that showed occlusion of the left internal carotid artery and 
complete occlusion of the right internal carotid artery.  A 
vascular surgeon opined that no surgery was indicated.  Some 
bradycardia was noted on December 12th and the appellant was 
given speech therapy.  The report states that the "patient 
was clinically stable by 12/14/194.  Veterans Administration 
was to take over speech therapy and vascular work-up."

After the appellant's hospital discharge, in January 1995, he 
filed a claim for payment or reimbursement of the 
unauthorized medical expenses incurred during his December 8 
through 14, 1994, hospital admission.  This claim was denied 
by the VAMC in January 1995, and the appellant duly appealed 
that decision.

In April 1995, the VAMC reconsidered its prior denial.  A VA 
physician reviewed the appellant's claim along with the 
associated private hospital records and determined that no 
medical emergency existed where delay would have been 
hazardous to life or health.  Accordingly, the denial was 
continued and the appellant was notified of this decision.
In his substantive appeal dated April 1995, the appellant 
argued that the benefit sought was warranted because he had 
total and permanent disability, there was an emergent medical 
situation, and VA facilities were not feasibly available.

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 (formerly 38 C.F.R. § 17.80).  These 
provisions require in pertinent part as follows:  (a) the 
care or services not previously authorized at the private 
medical facility must, initially, rendered for an adjudicated 
service-connected disability, or for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability, or for any 
disability of a veteran with a total and permanent service-
connected disability; and (b) there was a medical emergency, 
where delay would have been hazardous to the life or health 
of the veteran, and (c) Federal facilities were not feasibly 
available.  See 38 C.F.R. § 17.120 (1999) (emphasis added).

The common meaning of an emergency is a "sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  Hennessey v. Brown, 7 Vet.App. 1943, 
quoting WEBSTER'S NEW WORLD DICTIONARY (3rd. College Edition 
1988).

In this case, the appellant was taken to a private emergency 
room on December 8, 1994, due to complaints of sudden onset 
of right facial paralysis and inability to speak, along with 
right eye blindness.  He was in no apparent distress and 
admitted for treatment of hypertension and evaluation.  The 
discharge diagnoses were cerebrovascular accident, carotid 
and arterial occlusion, aphasia and right facial hemiplegia, 
hypertension, arteriosclerotic cardiovascular disease, 
chronic obstructive pulmonary disease, and tobacco abuse.  
The appellant was discharged home on December 14.  The VAMC 
physician reviewing this claim found, based on the medical 
evidence of record, that the treatment rendered in December 
1994 was non-emergent in nature.  There is no objective 
medical evidence of record contrary to the VA professional 
medical opinion and, as a layman, the appellant is not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).
Accordingly, in view of the above, the Board finds that 
payment or reimbursement of the unauthorized private hospital 
expenses incurred from December 8 through 14, 1994, is not 
warranted based on the medical opinion of the VA reviewing 
physician.  We note that the Board has deferred to the 
medical judgment of the VA physician in this matter as the 
Board may not rely on its own unsubstantiated medical 
conclusions; its findings must be supported by independent 
medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171 
(1990).


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with private hospitalization from 
December 8 through 14, 1994, is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

